DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2022 and 12/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a chamfered end of at least one of the mounting assemblies includes a body that is configured to couple to the web of the wheel as recited in claims 8 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first friction ring does not include a mounting assembly that has a chamfered surface as recited in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the claim recites “the first friction ring does not include a mounting assembly that has a chamfered surface” in line 1.  It is  not clear if the chamfered surface belongs to the first friction ring or the mounting assembly and thus it is not clear what the applicant is considering.  Appropriate correction is required.
Regarding claim 19, the claim recites “a wheel of a rail vehicle” in line 1, “a web of a first wheel” in line 2, “a web of a wheel” in line 5, and “a second wheel” in line 14.  It is not clear how many wheels the applicant is referring to and/or considering as recited in the claim.  Based on the claim limitations, it appears that a first wheel having a web is replaced by a second wheel having a web using the same mounting assemblies or the mounting assemblies of a first wheel having a web is removed to be used with a second wheel having a web.  Therefore, it is not clear what the applicant is considering.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-12, 14-16 and 18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bieker et al. (US 7,625,030 B2). 
Regarding claim 1, Bieker et al. discloses a friction ring (2 in fig. 1) for a brake assembly comprising: 
a first friction ring body (2) ; 
a plurality of mounting assemblies (note at least eight bolts 5 are used per wheel and fig. fig. 5) spaced around the first friction ring body and configured to secure the first friction ring body to a web (15) of a wheel; 
wherein at least one of the mounting assemblies (5, 19, 22, 23) comprises: 
an arcuate body (2) surrounding an opening; and 
a flexible fastener unit (5, 19) disposed through the opening and configured to be disposed through the web of the wheel.
Re-claim 2, Bieker et al. discloses the arcuate body (2) is a cylinder that surrounds the opening.
Re-claim 3, Bieker et al. discloses the arcuate body (2) is a frustroconical shape that surrounds the opening.
Re-claim 4, Bieker et al. discloses the arcuate body (2) engages the web (15) and is configured to allow the first friction ring body (2) to deform conically (note the friction body 2 having curved friction surface that engages corresponding curved surface of the wheel, thus it is understood that friction body 2 deforms conically relative to the center axis).
Re-claim 5, Bieker et al. discloses the at least one of the mounting assemblies (5, 19, 22, 23) further comprises a sliding pin integrated within the arcuate body (2) and configured to be disposed through the web (15) of the wheel.
Re-claim 6, Bieker et al. discloses the mounting assemblies (5, 19, 22, 23) are spaced equidistance from one another (note at least eight bolts 5 are used per wheel and fig. fig. 5).
Re-claim 8, Bieker et al. discloses at least one of the mounting assemblies (5, 19, 22, 23) includes a body having a chamfered end (note the chamfered end portions of the bolt 5 adjacent to the spring washer 19) that is configured to couple to the web of the wheel.
Re-claim 9, Bieker et al. discloses the flexible fastener includes at least one elastic element (19).
Regarding claim 10, Bieker et al. discloses a brake assembly (fig. 1) comprising: 
a first friction ring (note the left side friction ring 2 as shown in fig. 1) having a plurality of mounting assemblies (5, 19, 22, 23) spaced around the first friction ring (note at least eight bolts 5 are used per wheel and fig. 5) and configured to secure the first friction ring to a web (15) of a wheel (1); 
wherein at least one of the plurality of mounting assemblies (5, 19, 22, 23) of the first friction ring includes a first arcuate body surrounding a first opening; 
a second friction ring (note the right side friction ring 2 as shown in fig. 1) having a plurality of mounting assemblies spaced around the second friction ring and configured to secure the second friction ring to the web of the wheel;
wherein at least one of the plurality of mounting assemblies of the second friction ring includes a second arcuate body surrounding a second opening that corresponds to the first arcuate body and first opening; and 
a flexible fastener (5, 19) disposed through the first opening and second opening and configured to be disposed through the web of the wheel to secure the web of the wheel between the first arcuate body and the second arcuate body.
Re-claim 11, Bieker et al. discloses at least one of the first arcuate body (left side 2) and the second arcuate body (right side 2) is a cylinder or a frustroconical shape.
Re-claim 12, Bieker et al. discloses a sliding pin (5) integrated within the first arcuate body and the second arcuate body, and configured to be disposed through the web of the wheel.
Re-claim 14, Bieker et al. discloses at least one of the mounting assemblies of the first friction ring includes a body having a chamfered end (note the chamfered end portions of the bolt 5 adjacent to the spring washer 19) that is configured to couple to the web of the wheel.
Re-claim 15, Bieker et al. discloses the flexible fastener includes at least one elastic element (19).
Re-claim 16, Bieker et al. discloses the wheel is configured to engage a rail (note abstract).
Re-claim 18, Bieker et al. discloses the first friction ring (left side 2) is identical to the second friction ring (right side 2).

Claims 1-3, 6-7, 9-16 and 18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Trainer (US 2,352,223). 
Regarding claim 1, Trainer discloses a friction ring (19 and 20 in fig. 3) for a brake assembly comprising: 
a first friction ring body (10, 19) ; 
a plurality of mounting assemblies (19, 21) spaced around the first friction ring body and configured to secure the first friction ring body to a web (SP) of a wheel; 
wherein at least one of the mounting assemblies (19, 21, 22 and washer adjacent to the nut 22) comprises: 
an arcuate body (19, 21) surrounding an opening (note the openings of the wheel where the bolt 19 are disposed through); and 
a flexible fastener unit (21, 22 and washer adjacent to the nut 22) disposed through the opening and configured to be disposed through the web of the wheel.
Re-claim 2, Trainer discloses the arcuate body (19, 21) is a cylinder that surrounds the opening.
Re-claim 3, Trainer discloses the arcuate body (19, 21) is a frustroconical shape that surrounds the opening.
Re-claim 5, Trainer discloses the at least one of the mounting assemblies (19, 21, 22 and washer adjacent to the nut 22) further comprises a sliding pin integrated within the arcuate body (19, 21) and configured to be disposed through the web (SP) of the wheel.
Re-claim 6, Trainer discloses the mounting assemblies (19, 21, 22 and washer adjacent to the nut 22) are spaced equidistance from one another (note at least eight bolts 21 are used per wheel and fig. 2).
Re-claim 7, Trainer discloses a radial fin (14 in fig. 2) spaced from the at least one of the mounting assemblies.
Re-claim 9, Trainer discloses the flexible fastener includes at least one elastic element (washer adjacent to the nut 22).
Regarding claim 10, Trainer discloses a brake assembly (figs. 1-4) comprising: 
a first friction ring (10, 19) having a plurality of mounting assemblies (19, 21, 22 and washer adjacent to the nut 22) spaced around the first friction ring (10, 19) and configured to secure the first friction ring to a web (SP) of a wheel (W); 
wherein at least one of the plurality of mounting assemblies (19, 21, 22 and washer adjacent to the nut 22) of the first friction ring includes a first arcuate body (19) surrounding a first opening; 
a second friction ring (11) having a plurality of mounting assemblies (20-22 and washer adjacent to the nut 22) spaced around the second friction ring and configured to secure the second friction ring to the web (SP) of the wheel;
wherein at least one of the plurality of mounting assemblies (20-22 and washer adjacent to the nut 22) of the second friction ring includes a second arcuate body surrounding a second opening that corresponds to the first arcuate body and first opening; and 
a flexible fastener (22 and washer adjacent to the nut 22) disposed through the first opening and second opening and configured to be disposed through the web (SP) of the wheel to secure the web of the wheel between the first arcuate body and the second arcuate body.
Re-claim 11, Trainer discloses at least one of the first arcuate body (19) and the second arcuate body (20) is a cylinder or a frustroconical shape.
Re-claim 12, Trainer discloses a sliding pin (21) integrated within the first arcuate body (19) and the second arcuate body (20), and configured to be disposed through the web of the wheel.
Re-claim 13, Trainer discloses the first friction ring (10) includes at least one first radial fin (14) spaced from the first arcuate body (19), and the second friction ring (11) includes at least one second radial fin (15) spaced from the second arcuate body (20).
Re-claim 14, Trainer discloses at least one of the mounting assemblies of the first friction ring includes a body having a chamfered end (note the chamfered end portions of the bolt 5 adjacent to the spring washer 19) that is configured to couple to the web of the wheel.
Re-claim 15, Trainer discloses the flexible fastener (21, 22 and washer adjacent to the nut 22) includes at least one elastic element (washer adjacent to the nut 22).
Re-claim 16, Trainer discloses the wheel is configured to engage a rail (note page 1).
Re-claim 18, Trainer discloses the first friction ring (l10) is identical to the second friction ring (11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bieker et al. (US 7,625,030 B2).
Regarding claims 19-20, as set forth above, Bieker et al. discloses a similar structure as claimed including the friction rings (2) each having a large enough opening for the mounting member (5) to pass through (note fig. 1), and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structure limitations.  It would have obvious to one having ordinary skill in the art at the time before the filing date of the present application to use the method of replacing the first wheel with a second wheel using the same friction rings and mounting members, since such method would have involved a mere change in the structure of a component.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/            Examiner, Art Unit 3657                                                                                                                                                                                            

/Robert A. Siconolfi/            Supervisory Patent Examiner, Art Unit 3657